Name: Commission Regulation (EC) NoÃ 843/2009 of 16Ã September 2009 amending the representative prices and additional import duties for certain products in the sugar sector fixed by Regulation (EC) NoÃ 945/2008 for the 2008/2009 marketing year
 Type: Regulation
 Subject Matter: international trade;  beverages and sugar;  foodstuff;  competition
 Date Published: nan

 17.9.2009 EN Official Journal of the European Union L 245/9 COMMISSION REGULATION (EC) No 843/2009 of 16 September 2009 amending the representative prices and additional import duties for certain products in the sugar sector fixed by Regulation (EC) No 945/2008 for the 2008/2009 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (2), and in particular Article 36(2), second subparagraph, second sentence thereof, Whereas: (1) The representative prices and additional duties applicable to imports of white sugar, raw sugar and certain syrups for the 2008/2009 marketing year are fixed by Commission Regulation (EC) No 945/2008 (3). These prices and duties have been last amended by Commission Regulation (EC) No 821/2009 (4). (2) The data currently available to the Commission indicate that those amounts should be amended in accordance with the rules and procedures laid down in Regulation (EC) No 951/2006, HAS ADOPTED THIS REGULATION: Article 1 The representative prices and additional duties applicable to imports of the products referred to in Article 36 of Regulation (EC) No 951/2006, as fixed by Regulation (EC) No 945/2008 for the 2008/2009, marketing year, are hereby amended as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 17 September 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 September 2009. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 178, 1.7.2006, p. 24. (3) OJ L 258, 26.9.2008, p. 56. (4) OJ L 239, 10.9.2009, p. 3. ANNEX Amended representative prices and additional import duties applicable to white sugar, raw sugar and products covered by CN code 1702 90 95 from 17 September 2009 (EUR) CN code Representative price per 100 kg net of the product concerned Additional duty per 100 kg net of the product concerned 1701 11 10 (1) 34,83 0,84 1701 11 90 (1) 34,83 4,46 1701 12 10 (1) 34,83 0,70 1701 12 90 (1) 34,83 4,16 1701 91 00 (2) 39,14 5,73 1701 99 10 (2) 39,14 2,60 1701 99 90 (2) 39,14 2,60 1702 90 95 (3) 0,39 0,29 (1) For the standard quality defined in point III of Annex IV to Regulation (EC) No 1234/2007. (2) For the standard quality defined in point II of Annex IV to Regulation (EC) No 1234/2007. (3) Per 1 % sucrose content.